17‐1388‐cv 
      Wilkov v. Ameriprise Financial Services, Inc. 
                                                                                                    
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO 
A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
       
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3    City of New York, on the 30th day of October, two thousand eighteen. 
 4     
 5          PRESENT:  PIERRE N. LEVAL, 
 6                           RAYMOND J. LOHIER, JR., 
 7                                   Circuit Judges, 
 8                           SIDNEY H. STEIN,*
 9                                   District Judge. 
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          JENNIFER S. WILKOV, 
12     
13                           Plaintiff‐Appellant, 
14     
15                    v.                                                         No. 17‐1388‐cv 
16                                                                              
17          AMERIPRISE FINANCIAL SERVICES, INC., 


      * Judge Sidney H. Stein, of the United States District Court for the Southern District of 
      New York, sitting by designation. 
       
 1          FKA AMERICAN EXPRESS FINANCIAL 
 2          ADVISORS, INC., NEW YORK COUNTY 
 3          DISTRICT ATTORNEY, 
 4                            
 5                           Defendants‐Appellees. 
 6          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 7          FOR APPELLANT:                                            JENNIFER S. WILKOV, pro se, 
 8                                                                    Brooklyn, NY. 
 9     
10          FOR APPELLEE AMERIPRISE                              MICHAEL J. ZARETSKY,   
11          FINANCIAL SERVICES, INC.:                            Chorpenning, Good, Carlet &   
12                                                               Garrison, Esqs., New York,   
13                                                               NY. 
14           
15          FOR APPELLEE NEW YORK                                ELIZABETH N. KRASNOW,   
16          COUNTY DISTRICT ATTORNEY:                            Assistant District Attorney, 
17                                                               New York County District 
18                                                               Attorney’s Office, New York, 
19                                                               NY. 

20          Appeal from a judgment of the United States District Court for the 

21    Southern District of New York (Laura Taylor Swain, Judge). 

22          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

23    AND DECREED that the judgment of the District Court is AFFIRMED.   

24          Appellant Jennifer S. Wilkov, proceeding pro se, appeals from a judgment 

25    of the District Court (Swain, J.) dismissing her complaint for failure to state a 

26    claim.    Wilkov sued Ameriprise and the New York County District Attorney 



                                                     2
 1    (“NYCDA”), asserting claims for breach of contract, unjust enrichment, fraud, 

 2    and fraudulent concealment against Ameriprise, and claims for equitable relief 

 3    and malicious prosecution against the NYCDA.    Wilkov alleged that 

 4    Ameriprise failed to properly supervise her investment activities in violation of 

 5    their franchise agreement and deliberately concealed its breach.    Wilkov also 

 6    alleged that the NYCDA engaged in prosecutorial misconduct, and she brought 

 7    an equitable claim to reopen her criminal case.    We assume the parties’ 

 8    familiarity with the underlying facts and the record of prior proceedings, to 

 9    which we refer only as necessary to explain our decision to affirm.     

10    I.      Breach of Contract and Unjust Enrichment   

11            Wilkov’s first cause of action against Ameriprise for breach of contract was 

12    properly dismissed as time barred.    “A complaint is subject to dismissal for 

13    failure to state a claim if the allegations, taken as true . . . show that relief is 

14    barred by the applicable statute of limitations.”    Jones v. Bock, 549 U.S. 199, 215 

15    (2007).    In determining the timeliness of the breach‐of‐contract claim, the 

16    District Court properly considered the Franchise Agreement to be incorporated 

17    by reference in Wilkov’s complaint, as it was referenced throughout the second 


                                                   3
 1    amended complaint and its terms served as the basis for her breach‐of‐contract 

 2    claim.    See DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010).   

 3    The District Court correctly applied a six‐year statute of limitations.    In 

 4    determining that Wilkov’s franchise relationship with Ameriprise ended in 

 5    August 2005, the District Court was entitled to take judicial notice of the 

 6    Financial Industry Regulatory Authority’s (“FINRA”) public records, which 

 7    showed that Wilkov’s affiliation with Ameriprise ended in August 2005.    See 

 8    Kramer v. Time Warner, Inc., 937 F.2d 767, 773–74 (2d Cir. 1991).    Because 

 9    Wilkov’s breach‐of‐contract claim was premised upon Ameriprise’s allegedly 

10    deficient supervisory conduct during the franchise relationship, the limitations 

11    period began to run—at the latest—in August 2005 when that relationship 

12    ended.    Wilkov first filed her lawsuit containing her breach‐of‐contract claim in 

13    July 2015, nearly four years after the limitations period expired.    The claim was 

14    therefore time barred. 

15              Wilkov invokes fraudulent concealment as a ground to toll the statute of 

16    limitations for her breach‐of‐contract claim.1    Under the doctrine of fraudulent 


      1     Construing her pro se submission liberally, Wilkov appears to challenge the District 

                                                     4
 1    concealment, “the statute of limitations does not run during the time that the 

 2    defendant fraudulently conceals from the plaintiff the facts constituting the cause 

 3    of action.”    Minn. Laborers Health & Welfare Fund v. Granite Re, Inc., 844 

 4    N.W.2d 509, 514 (Minn. 2014) (quotation marks omitted).    To toll a statute of 

 5    limitations because of fraudulent concealment under Minnesota law, a party 

 6    must show: “(1) the defendant made a statement that concealed plaintiff’s 

 7    potential cause of action, (2) the statement was intentionally false, and (3) the 

 8    concealment could not have been discovered by reasonable diligence.”    Sletto v. 

 9    Wesley Constr. Inc., 733 N.W.2d 838, 846 (Minn. Ct. App. 2007).    A plaintiff’s 

10    cause of action will not accrue until the discovery of the fraudulent concealment 

11    or a reasonable opportunity to discover it.    See Granite Re, 844 N.W.2d at 514.   

12    On the other hand, “a party’s ignorance of the existence of h[er] cause of action 

13    does not prevent the running of the statute of limitations.”    Township of 

14    Normania v. Yellow Medicine County, 205 Minn. 451, 457 (1939).     




      Court’s dismissal of her stand‐alone claims for fraud and fraudulent concealment.    We 
      affirm the District Court’s dismissal of those claims on the ground that they were 
      “abandoned” by Wilkov when she failed to oppose them in her opposition to 
      Ameriprise’s motion to dismiss. 

                                                 5
 1             Wilkov did not allege that Ameriprise fraudulently concealed a breach‐of‐

 2    contract claim from her.    At most, Wilkov alleged that Ameriprise was silent 

 3    about her supervisor’s deficient oversight.    But Ameriprise’s “mere silence” 

 4    about its purported breach does not justify tolling under the fraudulent 

 5    concealment doctrine.    See Granite Re, 844 N.W.2d at 514 (quotation marks 

 6    omitted). 

 7             Wilkov also challenges the District Court’s dismissal of her unjust 

 8    enrichment claim.    But both Minnesota and New York law preclude an action 

 9    for unjust enrichment where, as here, a valid contract between the parties exists 

10    that governs the claim.    See U.S. Fire Ins. v. Minn. State Zoological Bd., 307 

11    N.W.2d 490, 497 (Minn. 1981); Clark‐Fitzpatrick, Inc. v. Long Island R.R., 70 

12    N.Y.2d 382, 388 (1987).    Because the Franchise Agreement was a valid contract 

13    between Wilkov and Ameriprise, and because Wilkov’s claim for unjust 

14    enrichment is premised on Ameriprise’s obligations under that contract, the 

15    District Court properly dismissed the unjust enrichment action.     

16    II.      Claims for Equitable Relief and Prosecutorial Misconduct   

17             Finally, Wilkov advances the same prosecutorial misconduct argument 


                                                 6
 1    rejected by the District Court—that the NYCDA failed to disclose favorable and 

 2    “potentially exculpatory” evidence in violation of her constitutional rights—as 

 3    well as a new prosecutorial misconduct argument that the NYCDA and 

 4    Ameriprise engaged in a “potential conspiracy” to frame her.    These arguments 

 5    fail because prosecutorial misconduct claims remain barred by her guilty plea 

 6    and because the second argument is raised for the first time on appeal.    See 

 7    Singleton v. Wulff, 428 U.S. 106, 120 (1976) (holding that federal appellate courts 

 8    generally do not consider issues not raised before the district court). 

 9          We have considered Appellants’ remaining arguments and conclude that 

10    they are either abandoned or without merit.    Accordingly, we AFFIRM the 

11    judgment of the District Court. 

12                                           FOR THE COURT:   
13                                           Catherine O=Hagan Wolfe, Clerk of Court   




                                                7